Title: To Benjamin Franklin from Benjamin Vaughan, 5 February 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, Feby. 5,1782.
I have seen Mr. L—— [Laurens] since his return from Bath. He had received my Letter, but was so much incapacitated by his disorder having lain in his head, as to have written only one letter; and that, though a common one, & in reply to his physician, cost him three hours and an half.— He says that Indigo certainly was sent from America, by the young gentleman’s friends; but that by some confusion in the marks, or the accounts of the sales, no one concerned in London has been able to make out the necessary particulars; and that letters must go to Holland or Cadiz (which are to be written by me) for developing the affair. If any money appears in Consequence unknowingly to have come into his hands, which the merchant shall specify, he will restore it according to the new appropriation of it. In the mean time he says, that if he had the command of money he once had, he would gladly supply the young gentleman on account of his regard to his family.
Mr L—— gave these particulars while under confinement, but as he returned the Letters to Mr: Manning, I did not chance to get them back from him till the other day. Upon the letter from you, & as a remark upon the information given you by Sr. Grey Cooper, I have the following words to quote: “You will undoubtedly inform the Dr.,” he says “how egregiously he has been deceived in this article;— And as to the £100, tell him ’tis the tip of Lazarus’s little finger, and that I feel however as if it would last my life or defray funeral charges.”— He was then very low spirited, but is now better, and walks about daily, and I almost daily see him appearing better, though going up & down stairs is still very Painful to him, and his head is still out of its usual order.— He behaves very whimsically I think in not borrowing money from those whom he has benefited; but he still obstinately refuses it, telling them & others, that he has enough with oeconomy for some few months, and that as soon as possible he will go to America.
I have nothing farther at present to tell you, but that your friends are as usual. Our [torn] venerate you as ever, and always both [torn] and think of you. I am sorry that I ca[nnot] persuade myself of a speedy Peace, in which case [we?] would soon embrace you; my father being more & More intent upon his plan.
I am, my dearest sir, your ever obliged, devoted, and affectionate— 
I long to hear from you in answer to my pacquet by Mr Courtauld. Pray give my best Comps, to your amiable and worthy grandson.
 
Addressed: A Monsr. / Monsr. Franklin, / a Passy, / près Paris.
